Court of Appeals, State of Michigan

                                                ORDER

                                                                                      Peter D. O'Connell
People of MI v Robert Ray-Riley Goins                                                   Presiding Judge

Docket No.    318215                                                                  David H. Sawyer

LC No.        12-008569-FH                                                            Jane E. Markey
                                                                                       Judges



             The Court orders that the February 10, 20 15 unpublished per curiam opinion is hereby
AMENDED to correct the spelling of the defendant's name listed in the caption as follows : Robert Ray-
Riley Goins.

              In all other respects, the February 10, 20 15 opini0:11   ~eu;:iains   unchanged.




                                  FEB 13 2015
                                         Date